                                                    The Honorable Judge Christopher M. Alston
1
                                                    Chapter 11
2                                                   Hearing Date: July 16, 2020
                                                    Hearing Time: 9:30 AM
3
                                                    Hearing Location: Telephonic
4                                                   Response Date: July 9, 2020
       Arnold M. Willig
5      Elizabeth H. Shea
       Charles L. Butler, III
6
       HACKER & WILLIG, INC., P.S.
7      520 Pike Street, Suite 2500
       Seattle, Washington 98101
8
       Tel. (206) 340-1935
9
       Attorneys for Secured Creditor, BRMK Lending, LLC
10

11
                           IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE WESTERN DISTRICT OF WASHINGTON, AT SEATTLE
12
       In re:                                                     No. 20-11541-CMA
13

14     V. S. INVESTMENT ASSOC., LLC                               DECLARATION OF STUART HEATH
                                                                  IN SUPPORT OF BRMK LENDING,
15                                           Debtor.              LLC’S MOTION FOR RELIEF FROM
                                                                  STAY TO PROCEED WITH
16
                                                                  RECEIVERSHIP OR TO ABSTAIN OR
17                                                                DISMISS CASE
18              I, Stuart Heath, upon oath, declare as follows:
19              1.     I am a citizen of the United States of America over eighteen years of age. The
20     statements contained in this declaration are based upon my personal knowledge. I would
21     reaffirm and restate these statements in any proceeding.
22              2.     I am one of the principals of Elliott Bay Asset Solutions, LLC (“Elliott Bay” or
23     the “Receiver”), the general receiver appointed in King County Superior Court Case No. 20-2-
24    01927-5 SEA (the “Receivership Case” or the “Receivership Estate”) filed against now-debtor
25    V. S. Investment Assoc., LLC (“V. S. Investment” or the “Debtor”). A true and correct copy of
26



                                                                          HACKER & WILLIG, INC., P.S.
     DECLARATION OF STUART HEATH IN SUPPORT                                      ATTORNEYS AT LAW
     OF MOTION FOR RELIEF FROM STAY- 1                                       520 Pike Street, Suite 2500
                                                                             Seattle, Washington 98101
                                                                              Telephone (206) 340-1935

      Case 20-11541-CMA          Doc 27    Filed 06/22/20    Ent. 06/22/20 17:13:44      Pg. 1 of 5
1      the Order Appointing General Receiver (the “Appointment Order”), dated February 5, 2020, is
2     attached hereto as Exhibit A.
3             3.     Upon entry of the Appointment Order, I immediately examined and then took
4      possession of that property of the Receivership Estate located at 2467, 2469, 2465, and 2463
5     South College Street, Seattle, Washington 98144, identified by King County parcel numbers
6     159460-0092, 159460-0093, 159460-0091 and 159460-0090 (the “College Street Property”),
7     which is owned by the Debtor. The other property of the Receivership Estate located at 4415
8     Priest Point Drive Northwest, Marysville, Washington 98271, identified by Snohomish County
9     parcel number 005482-000-024-06 (the “Priest Point Property”), is owned by non-debtor VS
10    Developing, LLC, an affiliate of the Debtor. I have not been able to get physical access to that
11    property and I understand it is occupied by Valentin and Viktoriya Stelmakh, principals of the
12    Debtor, who have been uncooperative.
13            4.     Before the receivership commenced, the Debtor had already entered into
14     purchase and sale agreements for the sale of each of the units of the College Street Property
15     identified above. The total sale price agreed to by the Debtor was $2,845,000.00. Each of the
16     purchase and sale agreements entered into by the Debtor had contingencies and/or punch list
17     items, at least some portion of which had not been completed. It is my understanding that the
18     Debtor was either unwilling or unable to meet the contingencies or complete the punch list
19     items that were required for sale. Attached hereto as Exhibits B-E are copies of those
20     purchase and sale agreements entered into by the Debtor.
21            5.     I understand that the borrower/Debtor had walked away from BRMK and the
22     College Street Property and had not completed final items needed to complete the existing sales
23     contracts. Those Purchase and Sale Agreements were rescinded.
24            6.     On or about February 28, 2020, the Receiver entered into a Commercial &
25     Investment Real Estate Purchase & Sale Agreement with a party known as Alpine Homes NW,
26



                                                                       HACKER & WILLIG, INC., P.S.
     DECLARATION OF STUART HEATH IN SUPPORT                                    ATTORNEYS AT LAW
     OF MOTION FOR RELIEF FROM STAY- 2                                     520 Pike Street, Suite 2500
                                                                           Seattle, Washington 98101
                                                                            Telephone (206) 340-1935

      Case 20-11541-CMA        Doc 27    Filed 06/22/20    Ent. 06/22/20 17:13:44      Pg. 2 of 5
1      LLC (“Alpine Homes”), to purchase both Properties. The purchase price was to be
2      $3,352,000.00. While the total sales price wasn’t officially allocated, I believed the price
3      reflected the value of the College Street Property of $2,845,000.00 and the Priest Point Property
4     of approximately $507,000. Unfortunately, Alpine Homes failed to pay timely the earnest
5     money as set forth in the controlling purchase and sale agreement and failed to close the sale as
6     required. As such, I authorized a lawsuit to be filed against Alpine Homes for breach of the
7     earnest money provisions and purchase and sale agreement, and the Complaint was filed on May
8     21, 2020, under King County Superior Court Case No. 20-2-09147-2 SEA (the “Alpine Homes
9     Case”). A true and correct copy of the Complaint filed in the Alpine Homes Case is attached
10    hereto as Exhibit F. The value of this claim/asset of the Receivership Estate is estimated to be
11     $167,000.00, plus expenses, attorneys’ fees, and costs. The Receiver would prefer to pursue this
12     claim in the Superior Court.
13            7.     After the sale to Alpine Homes fell through, the Receiver accepted a secondary
14     offer for just the College Street Property, entering mutual acceptance with parties known as
15     Ahmet and Stephanie Gurbuz on May 21, 2020. The purchase price was $2,845,000.00 for the
16    College Street Property and accepted the College Street Property “as is/where is.” The sale
17    amount tracks with the offer that the Receiver had previously received from Alpine Homes for
18    all of the Properties as well as the offers the Debtor had previously negotiated and accepted
19    prior to the commencement of the Receivership. The Receiver had just filed its Motion for
20    Order Authorizing Sale of the College Street Property when the Debtor’s bankruptcy case was
21    filed. Mr. and Ms. Gurbuz also made an offer to purchase the Priest Point Property for
22    $550,000.00. This offer was subject to an inspection contingency and had not yet been noted
23    for approval by the time the bankruptcy was filed.
24            8.     Again, all units of the College Street Property were under contract at the time the
25    bankruptcy was filed for a total purchase price of $2,845,000.00. The buyer has indicated to the
26



                                                                         HACKER & WILLIG, INC., P.S.
     DECLARATION OF STUART HEATH IN SUPPORT                                      ATTORNEYS AT LAW
     OF MOTION FOR RELIEF FROM STAY- 3                                       520 Pike Street, Suite 2500
                                                                             Seattle, Washington 98101
                                                                              Telephone (206) 340-1935

      Case 20-11541-CMA        Doc 27     Filed 06/22/20    Ent. 06/22/20 17:13:44       Pg. 3 of 5
1      listing broker that they may still be filling to close on the sale if the bankruptcy is dismissed or
2     relief from stay granted.
3             9.      In the Receiver’s opinion, $2,845,000.00 is the current value of the College Street
4     Property. I have reviewed the Debtor’s schedules and statements, and I understand that the
5     Debtor is asserting a gross value of the College Street Property of $3,800,000.00. This value
6     assertion is almost $1,000,000.00 more than the current offer and purchase and sale agreement
7      by Mr. and Ms. Gurbuz, and the previous offers that had been accepted by the Debtor (with still
8      unmet conditions and contingencies). I believe that the Debtor is overstating the value of the
9      College Street Property significantly.
10            10.     In addition to BRMK’s lien against the Properties in the amount of $4,287,350.29,
11    there is a purported lien in favor of Paul Greben (the principal of Alpine Homes) against the
12    College Street Property in the claimed amount of $598,500.00, and a purported lien in favor of
13    Ecocline Excavation & Utilities, LLC, in the claimed amount of $137,205.00. In addition, the
14    Debtor has not paid the first half of 2020 real estate taxes assessed against the College Street
15    Property, so there are superior liens of at least $15,600.00. Therefore, in the Receiver’s opinion,
16    there is no equity in the College Street Property.
17            11.     As set forth above, the Priest Point Property is not owned by the Debtor, and so
18    is not part of the bankruptcy estate. However, to the extent that it is relevant to the
19    determination whether dismissal or relief from stay is granted, my review shows that there is no
20    equity in this property. The 2020 tax assessed value of the Priest Point Property is $902,900 and
21    the Debtor previously provided me with an appraisal for $777,000.00. In addition to BRMK’s
22    lien against the Properties in the amount of $4,287,350.29, there is a purported lien in favor of
23    Veristone Fund I, LLC, against the Priest Point Property in the claimed amount of
24    $7,205,622.97.
25            12.     Given that there is no equity in the Properties available for other creditors, the
26



                                                                          HACKER & WILLIG, INC., P.S.
     DECLARATION OF STUART HEATH IN SUPPORT                                        ATTORNEYS AT LAW
     OF MOTION FOR RELIEF FROM STAY- 4                                         520 Pike Street, Suite 2500
                                                                               Seattle, Washington 98101
                                                                                Telephone (206) 340-1935

      Case 20-11541-CMA         Doc 27     Filed 06/22/20     Ent. 06/22/20 17:13:44       Pg. 4 of 5
      bankruptcy should be dismiss and/ or the automatic stay should be lifted so Elliott Bay can sell
 2    the Properties and pursue litigation against Alpine Homes.
 3           13.    I make the foregoing statements upon information and belief and under penalty
 4    of perjury according to the laws of the State of Washington.
 5           DATED this 22nd day of June, 2020, at Redmond, Washington.
 6


                                              C:.1t.i ;;___..,- y--t,A,1\_
 7

 8
                                          Stuart Heath
 9                                        ELLIOTT BAY ASSET SOLUTIONS, LLC




11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


                                                                      HACK ER & WILLIG, I NC., P.S .
     DECLARATION OF STUART HEATH IN SUPPORT                                      ATTORNEYS AT LAW
     OF MOTION FOR RELIEF FROM STAY- 5                                       520 Pike Street , Suite 2500
                                                                             Seattle , Washington 9810 I
                                                                              Te leph one (206) 340-1935

     Case 20-11541-CMA      Doc 27     Filed 06/22/20    Ent. 06/22/20 17:13:44         Pg. 5 of 5
